Citation Nr: 1008062	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  Such decision granted a 
noncompensable disability rating for hepatitis C after the 
Board granted service connection for such condition in 
December 2006.  The Veteran was subsequently granted an 
initial disability rating of 10 percent for hepatitis C.  See 
February 2008 Statement of the Case and Decision Review 
Officer (DRO) Decision.  Although the Veteran has also 
expressed disagreement with this determination, his appeal 
proceeds from the initial unfavorable decision because he has 
not been granted the highest possible rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).  

The Board notes that the Veteran also filed a timely notice 
of disagreement and substantive appeal as to the initial 
disability rating assigned for pseudofolliculitis barbae in 
the May 2007 rating decision.  Although the Veteran was 
subsequently granted a 30 percent rating as of March 27, 
2009, the appeal proceeds from the initial unfavorable 
decision.  However, in an August 2009 written statement, the 
Veteran expressly indicated that he was  satisfied with this 
decision and withdrew his appeal with respect to 
pseudofolliculitis barbae.  As such, this issue is not 
currently before the Board.  See id; see also 38 C.F.R. 
§§ 20.202, 20.204 (2009).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
for the period from August 1, 2002 through March 22, 2005, 
his hepatitis C was manifested by complaints of intermittent 
or daily fatigue and body aches, requiring continuous 
medication, with reactions to treatment including minor 
weight loss, vomiting, nausea, and anemia; but no 
hepatomegaly, right upper quadrant pain, incapacitating 
episodes requiring bed rest or treatment by a physician, or 
additional symptoms due to documented cirrhosis or malignancy 
of the liver or digestive system; approximating no more than 
a 20 percent disability rating.

2.  At all other periods during the course of the appeal, the 
Veteran's hepatitis C has been manifested by intermittent or 
daily symptoms of fatigue, not requiring dietary restriction 
or continuous medication; with no associated symptoms of 
anorexia, vomiting, nausea, weight loss, other indication of 
malnutrition, hepatomegaly, incapacitating episodes requiring 
bed rest or treatment by a physician, or additional symptoms 
due to documented cirrhosis or malignancy of the liver or 
digestive system; approximating no more than a 10 percent 
disability rating.


CONCLUSIONS OF LAW

1.  For the period from August 1, 2002 through March 22, 
2005, the criteria for an evaluation of 20 percent, but no 
higher, for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.10, 4.114, Diagnostic Codes 7312, 7354 
(2009).

2.  For the period through July 31, 2002, and the period from 
March 23, 2005 forward, the criteria for a rating in excess 
of 10 percent for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.114, Diagnostic Codes 
7312, 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the remaining claim on appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations impose obligations on VA to provide notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  However, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven.  In such 
cases, the intended purpose of the VCAA notice has been 
fulfilled and no additional notice is required as to 
downstream issues, including the disability evaluation.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim is 
substantiated after enactment of the VCAA, the claimant bears 
the burden of demonstrating prejudice from defective VCAA 
notice with respect to downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Here, the Veteran's claim of entitlement to an increased 
rating for hepatitis C arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  As noted above, although he was later granted a 
higher evaluation of 10 percent, his appeal proceeds from the 
initial unfavorable rating decision.  See Brown, 6 Vet. App. 
at 39.  A review of the claims file reveals that the Veteran 
was provided with adequate VCAA notice concerning his service 
connection claim prior to the initial unfavorable rating 
decision.  As he has not alleged any prejudice as a result of 
any possible notice defects pertaining to the downstream 
element of the disability rating, no additional VCAA notice 
is required.

With respect to the duty to assist, the Veteran's VA and 
private treatment records, as well as medical and other 
records associated with his claim for disability benefits 
from the Social Security Administration (SSA), have been 
obtained and considered.  The Board notes that VA treatment 
records dated from April 2002 through May 2004 are not 
currently in the claims file, which includes the first period 
of the Veteran's treatment with continuous medication.  
However, language in the February 2008 DRO decision reflects 
that such records were obtained and were considered by the 
RO.  Other evidence currently of record includes statements 
by the Veteran and VA treatment records dated from October 
2000 through April 2002 and from May 2004 through January 
2008.  As discussed below, the Board finds herein that the 
Veteran is entitled to an increased rating of 20 percent for 
the time during which he received continuous medication for 
his hepatitis C, based in part on the RO's summary of such 
records.  As further discussed below, there is no indication 
that the RO's summary of such records is inaccurate.  As 
such, the Veteran will not be prejudiced by the Board issuing 
a decision on the merits of his claim without a specific 
review of such records.

Further, the Veteran was afforded VA examinations in 
September 2005, November 2007, and March 2009 concerning his 
hepatitis C.  Neither the Veteran nor his representative have 
argued that such examinations are inadequate for rating 
purposes.  Additionally, the Veteran testified at hearings 
before a RO Decision Review Officer in October 2007 and 
before the Board in September 2009, and the transcripts of 
such hearings have been associated with the claims file.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The percentage ratings are based on 
the average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned 
after a grant of service connection, the fact-finder must 
evaluate the evidence since the effective date of the grant 
of service connection and assign staged ratings where 
appropriate.  Staged ratings are appropriate when the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibits symptoms that would warrant different ratings during 
the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 
119, 126-127 (1999).

Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354, hepatitis 
C (or non-A, non-B hepatitis), with serologic evidence of 
hepatitis C infection, is rated as follows based on the signs 
and symptoms due to such infection: 

A 10 percent rating is assigned where there is intermittent 
fatigue, malaise, and anorexia; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
assigned with there is daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication; or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  A 40 
percent rating is assigned where there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is assigned where there 
is daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent rating is assigned where 
there are near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, DC 7354.  

Sequelae, such as cirrhosis or malignancy of the liver, 
should be evaluated under the appropriate diagnostic code(s), 
but the same signs and symptoms should not be used as the 
basis for evaluation under DC 7354 and under a diagnostic 
code for sequelae.  Id. at Note (1).  For the purposes of DC 
7354, an "incapacitating episode" is defined as a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  38 C.F.R. § 4.114, DC 7354 at 
Note (2).  

Cirrhosis of the liver, primary biliary cirrhosis, and the 
cirrhotic phase of sclerosing cholangitis are rated under 38 
C.F.R. § 4.114, DC 7312.  To warrant a rating under this 
code, there must be documentation of cirrhosis (by biopsy or 
imaging) and abnormal liver function tests.  Id. at Note.  A 
10 percent rating will be assigned for cirrhosis with 
symptoms such as weakness, anorexia, abdominal pain, and 
malaise.  A 30 percent rating is warranted for cirrhosis with 
portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss.  A 50 percent rating will be assigned for cirrhosis 
with a history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis).  A 70 percent rating is 
warranted for cirrhosis with a history of two or more 
episodes of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), but 
with periods of remission between attacks.  A 100 percent 
rating is assigned for cirrhosis with generalized weakness, 
substantial weight loss, and persistent jaundice; or with one 
of the following refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal gastropathy 
(erosive gastritis).  38 C.F.R. § 4.114, DC 7312.  

For the purposes of 38 C.F.R. § 4.114, "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  
"Substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  "Inability to gain weight" means 
that there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year period preceding 
onset of the disease.  38 C.F.R. § 4.112.

In this case, VA treatment records reflect that an abdominal 
CT scan showed an unremarkable liver in February 2001.  A 
liver biopsy conducted in February 2002 showed evidence of 
significant inflammation and stage II fibrosis, as well as a 
past hepatitis B infection with immunity.  A March 2002 
ultrasound demonstrated normal sonographic appearance of the 
liver.  

An April 2002 VA treatment record reflects that the Veteran 
was to be started on treatment with pegylated interferon and 
ribavirin combination.  As summarized by the RO, VA treatment 
records reflect that the Veteran began such treatment in 
August 2002 and continued on a full dose for 24 weeks until 
March 2003, but he was considered to be a nonresponder 
because he continued to test positive for HCV RNA.  Such 
treatment dates and outcome are consistent with an October 
2002 letter, in which a VA gastroenterologist stated that the 
Veteran was currently undergoing treatment for chronic 
hepatitis C, but the outcome of the disease could only be 
predicted after six months of treatment.  Additionally, later 
VA treatment records, including one in April 2007, indicate 
that the Veteran was treated with a combination of interferon 
and ribavirin from 2002 to 2003, with no response.  

As summarized by the RO, VA treatment records reflect that, 
during his treatment with continuous medication from August 
2002 through March 2003, the Veteran reported side effects of 
flu-like symptoms and chills immediately following 
injections, as well as intermittent fatigue, weakness, and 
malaise.  He denied any fevers, rash, arthralgias, diarrhea, 
or weight loss associated with such treatment.  Upon follow-
up in April 2003 and March 2004, the Veteran reported being 
asymptomatic and denied nausea, vomiting, change in abdominal 
girth, abdominal pain, change in weight, hematemesis, fever, 
chills, sweats, or diarrhea.  

Upon discussion of the benefits and risks of treatment, the 
Veteran again underwent treatment with a combination of 
Pegasys/Infergen injections and ribavirin pills for six 
months (24 weeks) from September 28, 2004, to March 22, 2005.  
Treatment records for follow-up visits every four weeks 
indicate that the Veteran had continuous complaints of body 
soreness, as well as fairly constant complaints of fatigue, 
malaise, body aches, and reactions at the injection site, 
including bruising, redness, and swelling.  In February and 
March 2005, it was noted that such complaints were expected 
side effects of treatment.  The Veteran's abdomen was soft, 
nontender, and nondistended throughout such treatment.  A 
February 2005 treatment record notes that the Veteran had 
lost approximately 10 pounds in the last six months, which 
the provider stated was probably associated with treatment.    

In addition to the medical evidence, the Veteran has stated 
during these proceedings that he experienced nausea, 
vomiting, severe bruising, weight loss, and loss of muscle 
tissue as adverse reactions to the treatment he received over 
the course of two years.  See June 2007 notice of 
disagreement.

In May 2005, the Veteran reported to his VA provider that he 
was having symptoms similar to when he was taking Interferon 
injections, including pain above the kneecap and "knots" on 
the left side of his stomach.  The Veteran was a "no show" 
for a  June 2005 follow-up in the liver clinic and was 
"lost" for further follow-ups.

A September 2005 VA examiner did not record any symptoms but 
noted that the Veteran had fibrosis of the liver, which 
generally takes 20 to 30 years to develop.

In October 2006, the Veteran's primary care provider noted 
that he had not been seen for a follow-up in the liver clinic 
and requested a follow-up appointment.  In January 2007, the 
Veteran reported having sharp pain in the left upper abdomen 
area radiating to the right upper abdomen.  He denied 
depression, hematochezia, nausea, vomiting, and diarrhea.  
Testing was positive for H. Pylori.

An April 2007 VA treatment record reflects that the Veteran 
had a moderate build and nourishment at that time, with no 
abdominal tenderness or distention, and no hepatosplenomegaly 
or ascites.  A CT scan revealed the liver to be normal in 
size and shape, with essentially no liver masses and no 
changes from previous studies.  He was advised to be 
monitored by the liver clinic on a yearly basis, with liver 
panels to be reviewed every 6 months.  

In his June 2007 notice of disagreement, the Veteran stated 
that he continues to experience fatigue, pain, sweating, 
diarrhea, and weight loss, as well as daily incapacitating 
episodes which require complete bed rest of at least 5-6 
hours, and prescription pain medication.

In April and August 2007, VA providers indicated that the 
Veteran was nonresponsive to the previous hepatitis C 
treatments, and no further therapy was currently available.  
In an August 2007 email, a treating VA gastroenterologist 
indicated that the Veteran's hepatitis C has moderate disease 
activity at an intermediate stage as demonstrated by stage II 
fibrosis (II out of IV).

A September 2007 private treatment record indicates that the 
Veteran presented with complaints of weight loss of less than 
10 pounds, fatigue, tiredness, weakness, and arthralgias, but 
no history of fever, anorexia, or weight gain.  Upon physical 
examination, his abdomen, was soft, nontender, and 
nondistended, with no masses, hepatosplenomegaly, or hernias 
noted.  

At the October 2007 DRO hearing, the Veteran testified that 
he had symptoms of sweating, fatigue, pain, passing out, 
nausea, vomiting, and diarrhea.  He stated that the fatigue 
causes him to lay down from 3-4 hours per day.  

At the November 2007 VA examination, the Veteran reported 
that his appetite was relatively good, although he had 
noticed slight fluctuation of his weight of 2-3 pounds.  He 
further reported night sweats, generalized weakness of a mild 
degree, frequent muscle aches, and chronic fatigue for about 
one year, which the examiner opined were as likely as not 
related to his chronic hepatitis C.  The Veteran reported 
having nausea, vomiting, and diarrhea once or twice per week 
for about one year, which the examiner stated as likely as 
not relates more to his gastritis and positive Helicobacter 
pylori infection.  Upon objective examination, the Veteran 
was noted to be well developed, with average build and 
moderate obesity.  His abdomen was soft with mild direct 
tenderness in the left upper quadrant, with no palpable 
masses, petechial or ecchymotic lesions, or jaundice.  The 
Veteran reported being able to engage in activities of daily 
living without restriction.  The examiner opined that the 
Veteran's hepatitis C was stable and of a moderate severity, 
with evidence of ongoing infection based on positive viral 
titers, as well as an indication of cirrhosis of the liver 
based on fibrosis noted on the 2002 liver biopsy.  

The Veteran was hospitalized in September 2008, and he has 
indicated that he believes such hospitalization was due to 
his hepatitis C.  However, treatment records indicate that he 
presented on September 21, 2008, with an altered mental 
status and a syncopal episode, including dizziness.  He was 
found to have hypotension and brachycardia.  Physical 
examination showed his abdomen to be soft and distended, but 
no hepatosplenomegaly was noted.  CT scans of the 
chest/abdomen/pelvis were noted to be negative, but there was 
evidence of mildly enlarged porta hepatic lymph nodes.  The 
Veteran was admitted to the Medical Intensive Care/Pulmonary 
service with diagnoses of altered mental status, diabetic 
ketoacidosis, and closed fracture to the clavicle.  A few 
days later, on September 24, 2008, an abdominal ultrasound 
showed mild prominences of the left hepatic and caudate lobe, 
correlate with risk factors for cirrhosis.  The Veteran was 
discharged on that date with diagnoses of hypertension, 
diabetes mellitus type 2, bacteremia-nonhemolytic strep, 
syncopal episode, and status post respiratory failure-
resolved.  As such, there is no indication that this 
hospitalization was related to hepatitis C.

At a March 2009 VA examination, the Veteran reported having a 
fair appetite and that he had gained weight over the past 
year, which he attributed somewhat to fluid retention.  He 
stated that he had chronic fatigue for the past four years.  
He further stated that his abdomen seemed distended over the 
past four years, and he stated that he experiences slight 
peripheral edema of unknown etiology.  The Veteran reported 
multiple other medical problems including gastroesophageal 
reflux disease, obesity, type 2 diabetes mellitus, 
depression, dyslipidemia, and essential hypertension.  He 
stated that the only medication he takes for his liver is an 
over-the-counter thistle derivative.  He reported no history 
of esophageal varices or gastrointestinal bleeding due to 
liver disease.  He stated that his liver enzymes were 
chronically elevated to a moderate degree.  The Veteran 
reported being able to engage in activities of daily living 
without restriction.  Upon objective examination, he was 
noted to have an average build with moderate obesity, and no 
detectable ascites or palpable abdominal masses.  A liver 
ultrasound showed changes suggestive of fatty liver, and 
liver enzymes were slightly elevated.  There is no indication 
as to the etiology of the fatty liver.

The Veteran testified at the September 2009 Board hearing 
that his condition has become progressively worse since he 
was evaluated in May 2001, and he currently has regular 
fatigue that sometimes lasts all week, some nausea or 
vomiting, moderate weight loss, and is on a diet.  The 
Veteran reported having "incapacitating episodes" in the 
past year where he was unable to function due to fatigue for 
two weeks or longer.  He testified that he is not currently 
being treated for his hepatitis C because he is at the point 
that no further medications are available.  Additionally, the 
Veteran's wife testified that he gets weak and fatigued, and 
he sometimes becomes dizzy when they are out walking.

Based on the foregoing evidence, and resolving all reasonable 
doubt in favor of the Veteran, the Board finds that staged 
ratings are appropriate, as the Veteran's hepatitis C has 
been manifested by symptoms that warrant different ratings 
during the course of the appeal.  See Fenderson, 12 Vet. App. 
at 126.

Specifically, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran is entitled to a 
rating of 20 percent, but no higher, for the period from 
August 1, 2002, through March 22, 2005.  In this regard, the 
Veteran has reported that he underwent three separate periods 
of continuous medication over a two-year period, with side 
effects including chronic fatigue, body aches, nausea and 
vomiting, and minor weight loss.  VA treatment records 
confirm that the Veteran was on continuous medication for his 
hepatitis C from August 2002 through March 2003, and again 
from September 2004 through March 22, 2005.  Although it 
appears that the Veteran's reactions may have been less 
severe during the first course of treatment, and he had less 
symptoms between the periods of continuous medication, the 
Board resolves all reasonable doubt in the Veteran's favor 
and finds that the evidence approximates the criteria for a 
20 percent rating for this entire period.  See 38 C.F.R. 
§ 4.114, DC 7354.  

The Board finds that a rating in excess of 20 percent is not 
warranted for this period under DC 7354 because any symptoms 
of weight loss were associated with the continuous medication 
treatment, which included flu-like symptoms, and there was no 
evidence of hepatomegaly, right upper quadrant pain, 
substantial weight loss, or other indications of 
malnutrition.  Further, while the Veteran reported being 
incapacitated, in that he had to lie down for hours at a 
time, there is no indication that such symptoms were acute or 
that they were severe enough to require treatment from a 
physician, other than his follow-ups for the continuous 
medication treatment.  As such, the record does not establish 
incapacitating episodes for the purposes of this provision.  
See id. at Note (2).  The Board observes that the November 
2007 VA examiner stated that the 2002 biopsy results showing 
fibrosis indicated cirrhosis.  However, the September 2005 VA 
examiner and a VA provider in August 2007 noted the presence 
of fibrosis but did not diagnosis the Veteran with cirrhosis.  
To the extent that cirrhosis was present, there is no 
indication that the Veteran had any additional symptoms such 
that a separate or higher rating would be warranted for 
cirrhosis for this time period.  See 38 C.F.R. § 4.114, DC 
7312.  

For all other times during the course of the appeal, to 
include the period through July 31, 2002, and the period from 
March 23, 2005, forward, the Board finds that the Veteran is 
not entitled to a rating in excess of 10 percent for 
hepatitis C.  

In this regard, for the period through July 31, 2002, prior 
to the Veteran's first period of treatment with continuous 
medication, there is no indication that his hepatitis C 
manifested any symptoms.  For the period from March 23, 2005, 
forward, after the last period of treatment with continuous 
medication, although the Veteran has complained of chronic 
fatigue and arthralgias, there have been no indications of 
hepatomegaly, required dietary restriction, or continuous 
medication.  Further, while the Veteran has subjectively 
reported that he has to lie down for hours at a time several 
times a week due to symptoms including fatigue, pain, and 
weakness, there is no indication that such symptoms were 
acute or that they were severe enough to require treatment 
from a physician.  Significantly, the Veteran was noted as 
"lost" for further follow-ups at the liver clinic in June 
2005, and he was next seen for his hepatitis C in January 
2007, after his primary care provider requested a follow-up 
appointment.  He has further testified at the hearings that 
he is currently seen for his hepatitis C every several months 
for general follow-up sessions.  As such, the record does not 
establish incapacitating episodes for the purposes of 38 
C.F.R. § 4.114, DC 7354.  See Note (2).  

The Board observes that the Veteran has indicated at several 
points since his treatment with continuous medication ended 
in 2005 that he has experienced weight loss and is on a diet 
due to his hepatitis C.  However, the Board finds such 
statements to be not credible, as they are inconsistent with 
the medical evidence of record.  In particular, the Veteran 
has consistently been diagnosed with diabetes and obesity and 
has been advised to lose weight.  From April to August 2007, 
weight measurements increased from 195 to 202, and a VA 
provider noted in October 2007 that the Veteran had been 
gaining weight and should adhere to his diet and lose weight.  
Further, although the Veteran reported weight loss of less 
than 10 pounds in September 2007, he stated at the November 
2007 VA examination that his weight fluctuated between 2-3 
pounds above or below his normal weight.  Additionally, the 
Veteran was placed on a 2000-calorie American Diabetes 
Association diet upon discharge from the hospital in 
September 2008.  The Veteran again reported at the March 2009 
VA examination that he had been gaining weight.  

Further, although right upper quadrant pain was noted in a 
January 2007 treatment record, such pain was radiating from 
the left upper quadrant, and the Veteran was diagnosed with 
an H. pylori infection.  As such, there is no indication that 
such pain was due to his hepatitis C.  Similarly, while the 
Veteran reported nausea and vomiting for about a year at the 
November 2007 VA examination, the examiner indicated that 
such symptoms related more to his gastritis and H. pylori 
infection, rather than to his hepatitis C.  Accordingly, 
taking all evidence into consideration, the Board finds that 
the Veteran's symptoms during these time periods do not 
warrant a rating in excess of 10 percent under 38 C.F.R. § 
4.114, DC 7354.

Moreover, as noted above, while it is unclear whether the 
Veteran has cirrhosis, there is no indication that he has any 
additional symptoms such that a separate or higher rating 
would be warranted for sequelae including cirrhosis for these 
periods.  See 38 C.F.R. § 4.114, DC 7312.  The Board notes 
that the November 2007 VA examiner indicated that the 
Veteran's symptoms of nausea and vomiting were related to 
gastritis, which can be a symptom of cirrhosis.  However, the 
Veteran reported numerous health problems, and there is no 
indication that the gastritis is a sequelae of his hepatitis 
C.

For the foregoing reasons, upon a thorough review of the lay 
and medical evidence of record, the Board finds no basis upon 
which to assign an evaluation in excess of the ratings 
assigned herein for the Veteran's hepatitis C under any 
alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  

The Board has further considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected hepatitis C 
with the established criteria found in the rating schedule.  
As discussed in detail previously, the Veteran's 
symptomatology is fully addressed by the rating criteria 
under which such disability is rated, and there are no 
symptoms of such disability that are not addressed by the 
rating schedule.  As such, the Board finds that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology for his service-connected hepatitis C and, 
therefore, the rating schedule is adequate to evaluate his 
disability picture.  

Further, the Board finds that there are no related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  In particular, at the November 
2007 and March 2009 VA examinations, the Veteran reported 
being on disability since 1989 or 1990 due to a back injury.  
The VA examiners were unable to define any disabilities 
related to chronic hepatitis C that would interfere with the 
Veteran's ability to work.  The Veteran also reported that he 
was on disability for a back injury to his private treating 
physician in July 1999.  The Board notes that a review of the 
records associated with the SSA disability claim indicates 
that such benefits are not based on hepatitis C.  To the 
extent that the Veteran's fatigue and other symptoms of 
hepatitis C may interfere with his employability, any such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, as 
discussed above, there is no indication that the Veteran has 
been hospitalized due to his hepatitis C during the course of 
this appeal.  

Accordingly, no referral of this case for consideration of an 
extra-schedular rating is necessary.  See Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, although the Veteran has 
indicated that he has been unemployed for some time, the 
Board finds that a claim for a TDIU is not raised by the 
evidence of record.  Specifically, the Veteran stated at the 
September 2009 hearing before the Board that his lack of 
employment was not completely due to his hepatitis C.  
Additionally, a review of the SSA records and other evidence 
of record indicates that his SSA disability benefits are not 
the result of any service-connected disabilities.  As such, 
further consideration of a TDIU is not warranted.

Finally, the Board has considered the applicability of the 
benefit of the doubt doctrine to the Veteran's claim for an 
initial rating in excess of 10 percent for hepatitis C.  His 
claim has been granted to the extent described above, based 
in part on the application of such doctrine.  










	(CONTINUED ON NEXT PAGE)





However, as the preponderance of the evidence is against a 
rating in excess of 10 percent for the period through July 
31, 2002, and the period from March 23, 2005, forward, the 
benefit of the doubt doctrine does not apply.  As such, his 
claim must be denied in this respect.  See 38 C.F.R. § 4.3.  


ORDER

For the period from August 1, 2002 through March 22, 2005, an 
evaluation of 20 percent, but no higher, for hepatitis C is 
granted.

For the period through July 31, 2002, and the period from 
March 23, 2005 forward, an evaluation in excess of 10 percent 
for hepatitis C is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


